EXHIBIT 10(o)(i)

2009 AMENDMENT TO AMENDED ASSIGNMENT AGREEMENT BETWEEN

TIMOTHY FENTON AND THE COMPANY

Effective January 1, 2009, consistent with an amendment to the Company’s
expatriate policy, Mr. Fenton will no longer be required to make a housing
contribution during his assignment. Further, the expatriate policy provides that
Mr. Fenton shall receive a Home Leave allowance equal to two round-trip business
class airfares per year between Hong Kong and South Carolina for himself and
each of his eligible family members; however, for 2009 only, Mr. Fenton’s Home
Leave allowance shall be calculated based upon first class airfare.